EXHIBIT 10.4





REGISTRATION RIGHTS AGREEMENT



                This Registration Rights Agreement (this “Agreement”) is made
and entered into as of October 5, 2007, by and among TATONKA OIL AND GAS, INC.,
a Colorado corporation (the “Company”), and the persons and entities listed on
Exhibit A hereto (each, a “Purchaser” and, collectively, the “Purchasers”).

                WHEREAS, upon the terms and subject to the conditions of the
Securities Purchase Agreement, dated as of October 5, 2007 (the “Purchase
Agreement”), Tatonka Oil and Gas Company, Inc. (the “Subsidiary”) has agreed to
issue and sell to the Purchasers the Subsidiary’s Senior Secured Notes Due 2008
(the “Notes”) and the Company has agreed to issue and sell to Purchasers the
Warrants to purchase shares of its Common Stock (the “Warrants”); and

                WHEREAS, to induce the Purchasers to execute and deliver the
Purchase Agreement and to purchase the Notes and the Warrants, the Company has
agreed to provide certain registration rights under the Securities Act of 1933,
as amended, with respect to the Warrant Shares.

                NOW, THEREFORE, in consideration of the representations,
warranties and agreements contained herein and other good and valuable
consideration, the receipt and legal adequacy of which are hereby acknowledged
by the parties, the Company and the Purchasers hereby agree as follows:



        1. Definitions.



                Capitalized terms used but not otherwise defined herein shall
have the meanings given such terms in the Purchase Agreement. As used in this
Agreement, the following terms shall have the following meanings:

                “Affiliate” means, with respect to any Person, any other Person
that directly or indirectly controls or is controlled by or under common control
with such Person. For the purposes of this definition, “control,” when used with
respect to any Person, means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “affiliated,” “controlling” and “controlled” have meanings
correlative to the foregoing.

                “Blackout Period” shall have the meaning set forth in Section
3(m).

                “Board” shall have the meaning set forth in Section 3(m).

                “Business Day” means any day except Saturday, Sunday and any day
which is a legal holiday or a day on which banking institutions in the state of
California generally are authorized or required by law or other government
actions to close.

                “Commission” means the Securities and Exchange Commission.

1

--------------------------------------------------------------------------------

                “Common Stock” means the Company’s Common Stock, $0.001 par
value.

                “Event” shall have the meaning set forth in Section 8(d).

                “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

                “Holder” means, collectively, each holder from time to time of
Registrable Securities including, without limitation, each Purchaser and its
assignees. To the extent this Agreement refers to an election, consent, waiver,
request or approval of or by the Holder, such reference shall mean an election,
consent, waiver, request or approval by the holders of a majority in interest of
the then-outstanding Registrable Securities (on an as exercised basis).

                “Indemnified Party” shall have the meaning set forth in Section
6(c). “Indemnifying Party” shall have the meaning set forth in Section 6(c).
“Liquidated Damages” shall have the meaning set forth in Section 8(d). “Losses”
shall have the meaning set forth in Section 6(a).

                “Person” means an individual or a corporation, partnership,
trust, incorporated or unincorporated association, joint venture, limited
liability company, joint stock company, government (or an agency or political
subdivision thereof) or other entity of any kind.

                “Piggyback Registration” shall have the meaning set forth in
Section 2(b).

                 “Proceeding” means an action, claim, suit, investigation or
proceeding (including, without limitation, an investigation or partial
proceeding, such as a deposition), whether commenced or threatened.

                “Prospectus” means the prospectus included in the Registration
Statement (including, without limitation, a prospectus that includes any
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A promulgated under the
Securities Act), as amended or supplemented by any prospectus supplement, with
respect to the terms of the offering of any portion of the Registrable
Securities covered by the Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference in such Prospectus.

                “Registrable Securities” means the shares of Common Stock issued
and issuable pursuant to the exercise of the Warrants, and upon any stock split,
stock dividend, recapitalization or similar event with respect to such shares of
Common Stock and any other securities issued in exchange of or replacement of
such shares of Common Stock (collectively, the “Warrant Shares”); until in the
case of any of the Warrant Shares (a) a Registration Statement covering such
Warrant Share has been declared effective by the Commission and continues to be
effective, or (b) such Warrant Share is sold in compliance with Rule 144 or may
be sold pursuant to Rule 144(k), after which time such Warrant Share shall not
be a Registrable Security.

2

--------------------------------------------------------------------------------

                “Registration Statement” means any registration statement,
including the Prospectus, amendments and supplements to such registration
statement or Prospectus, including pre- and post-effective amendments, all
exhibits thereto, and all material incorporated by reference in such
registration statement, for the Warrant Shares required to be filed by the
Company with the Commission pursuant to this Agreement or required to include
the Warrant Shares.

                “Rule 144” means Rule 144 promulgated by the Commission pursuant
to the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.

                 “Rule 158” means Rule 158 promulgated by the Commission
pursuant to the Securities Act, as such Rule may be amended from time to time,
or any similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.

                “Rule 415” means Rule 415 promulgated by the Commission pursuant
to the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.

                “Securities Act” means the Securities Act of 1933, as amended.

                “Special Counsel” means any special counsel to Holder, for which
Holder will be reimbursed by the Company pursuant to Section 5 of this Agreement
and Section 8.1 of the Purchase Agreement.

                “Warrant Shares” shall have the meaning set forth in the
definition of “Registrable Securities”.

                2. Registration. If at any time while any Registrable Securities
are outstanding (without any obligation to do so) the Company proposes to file a
registration statement under the Securities Act with respect to an offering of
Common Stock solely for cash (other than a registration statement (i) on Form
S-8 or any successor form to such Form or in connection with any employee or
director welfare, benefit or compensation plan, (ii) on Form S-4 or any
successor form to such Form or in connection with an exchange offer, (iii) in
connection with a rights offering exclusively to existing holders of Common
Stock, (iv) in connection with an offering solely to employees of the Company or
its Subsidiaries, or (v) relating to a transaction pursuant to Rule 145 of the
Securities Act or any other “business combination” transaction), whether or not
for its own account, the Company shall give prompt written notice of such
proposed filing to the Holders. The notice referred to in the preceding sentence
shall offer Holders the opportunity to register such amount of Registrable
Securities as each Holder may request (a “Piggyback Registration”); provided
that such request shall be subject to a pro rata cutback if requested by the
underwriter or lead investor or if required by Commission regulation. The
Company shall include in such Piggyback Registration, in the registration and
qualification for sale under the “blue sky” or securities laws of the various
states and in any underwriting in connection therewith all Registrable
Securities for which the Company has received written requests for inclusion
therein within 15 calendar days after the notice referred to above has been
given by the Company to the Holders. Holders of Registrable Securities shall be
permitted to

3

--------------------------------------------------------------------------------

withdraw all or part of the Registrable Securities from a Piggyback Registration
at any time prior to the effective date of such Piggyback Registration. If a
Piggyback Registration is an underwritten primary registration on behalf of the
Company and the managing underwriter advises the Company that the total number
of shares of Common Stock requested to be included in such registration exceeds
the number of shares of Common Stock which can be sold in such offering, the
Company will include in such registration in the following priority: (i) first,
all shares of Common Stock the Company proposes to sell; and (ii) second, up to
the full number of applicable Registrable Securities requested to be included in
such registration by any Holders which, in the opinion of such managing
underwriter, can be sold without adversely affecting the price range or
probability of success of such offering (with Registrable Securities allocated
pro rata among the Holders on the basis of the total number of Registrable
Securities requested to be included in such registration by all Holders).

                3. Registration Procedures; Company’s Obligations.

                In connection with the registration of the Registrable
Securities, the Company shall:

                                (a) not less than three (3) Business Days prior
to the filing of the Registration Statement or any related Prospectus or any
amendment or supplement thereto (including any document that would be
incorporated therein by reference), the Company shall (A) furnish to the Holder
and any Special Counsel, copies of all such documents proposed to be filed,
which documents (other than those incorporated by reference) will be subject to
the timely review of and comment by such Special Counsel, and (B) at the request
of the Holder cause its officers and directors, counsel and independent
certified public accountants to respond to such inquiries as shall be necessary,
in the reasonable opinion of such Special Counsel, to conduct a reasonable
investigation within the meaning of the Securities Act. The Company shall not
file any Registration Statement or any such Prospectus or any amendments or
supplements thereto to which the Holder or any Special Counsel shall reasonably
object in writing within three (3) Business Days of their receipt thereof.

                                (b) (i) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement, and as so
supplemented or amended to be filed pursuant to Rule 424 (or any similar
provisions then in force) promulgated under the Securities Act; (ii) respond
promptly to any comments received from the Commission with respect to the
Registration Statement or any amendment thereto and promptly provide the Holder
true and complete copies of all correspondence from and to the Commission
relating to the Registration Statement; and (iii) comply in all material
respects with the provisions of the Securities Act and the Exchange Act with
respect to the disposition of all Registrable Securities covered by the
Registration Statement during the applicable period in accordance with the
intended methods of disposition by the Holder set forth in the Registration
Statement as so amended or in such Prospectus as so supplemented.

                                (c) Notify the Holder of Registrable Securities
to be sold and any Special Counsel promptly (and, in the case of (i)(A) below,
not less than three (3) Business Days prior to such filing and, in the case of
(i)(C) below, no later than the first Business Day following the date on which
the Registration Statement becomes effective) and (if requested by any such
Person)

4

--------------------------------------------------------------------------------

confirm such notice in writing no later than three (3) Business Days following
the day (i)(A) when a Prospectus or any Prospectus supplement or post-effective
amendment to the Registration Statement is proposed to be filed, (B) when the
Commission notifies the Company whether there will be a “review” of such
Registration Statement and whenever the Commission comments in writing on such
Registration Statement, and (C) with respect to the Registration Statement or
any post-effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other Federal or state governmental authority
for amendments or supplements to the Registration Statement or Prospectus or for
additional information; (iii) of the issuance by the Commission of any stop
order suspending the effectiveness of the Registration Statement covering any or
all of the Registrable Securities or the initiation of any Proceedings for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; and (v) of the occurrence of any
event that makes any statement made in the Registration Statement or Prospectus
or any document incorporated or deemed to be incorporated therein by reference
untrue in any material respect or that requires any revisions to the
Registration Statement, Prospectus or other documents so that, in the case of
the Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

                                The Company shall promptly furnish to the
Special Counsel, without charge, (i) any correspondence from the Commission or
the Commission’s staff to the Company or its representatives relating to any
Registration Statement, and (ii) promptly after the same is prepared and filed
with the Commission, a copy of any written response to the correspondence
received from the Commission.

                                (d) Use its best efforts to avoid the issuance
of, or, if issued, obtain the withdrawal of, (i) any order suspending the
effectiveness of the Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any U.S. jurisdiction, at the earliest practicable
moment.

                                (e) If requested by the Holder, (i) promptly
incorporate in a Prospectus supplement or post-effective amendment to the
Registration Statement such information as the Company reasonably agrees should
be included therein, and (ii) make all required filings of such Prospectus
supplement or such post-effective amendment as soon as practicable after the
Company has received notification of the matters to be incorporated in such
Prospectus supplement or post-effective amendment.

                                (f) Furnish to the Holder and any Special
Counsel, without charge, at least one conformed copy of each Registration
Statement and each amendment thereto, including financial statements and
schedules, all documents incorporated or deemed to be incorporated therein by
reference, and all exhibits to the extent requested by such Person (including
those previously furnished or incorporated by reference) promptly after the
filing of such documents with the Commission.

5

--------------------------------------------------------------------------------

                                (g) Promptly deliver to the Holder and any
Special Counsel, without charge, as many copies of the Registration Statement,
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request; and the
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by the selling Holder in connection with the offering and
sale of the Registrable Securities covered by such Prospectus and any amendment
or supplement thereto. Should the Holder offer or sell the Registrable
Securities, such Holder agrees to comply with all applicable securities laws.

                                (h) Prior to any public offering of Registrable
Securities, use its best efforts to register or qualify or cooperate with the
selling Holder and any Special Counsel in connection with the registration or
qualification (or exemption from such registration or qualification) of such
Registrable Securities for offer and sale under the securities or Blue Sky laws
of such jurisdictions within the United States as the Holder reasonably requests
in writing, to keep each such registration or qualification (or exemption
therefrom) effective and to do any and all other acts or things necessary or
advisable to enable the disposition in such jurisdictions of the Registrable
Securities covered by a Registration Statement; provided, however, that the
Company shall not be required to qualify generally to do business in any
jurisdiction where it is not then so qualified or to take any action that would
subject it to general service of process in any such jurisdiction where it is
not then so subject or subject the Company to any tax in any such jurisdiction
where it is not then so subject.

                                (i) Cooperate with the Holder to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be sold pursuant to a Registration Statement and to enable such
Registrable Securities to be in such denominations and registered in such names
as the Holder may request at least two (2) Business Days prior to any sale of
Registrable Securities.

                                (j) Upon the occurrence of any event
contemplated by Section 3(c)(v), promptly prepare a supplement or amendment,
including a post-effective amendment, to the Registration Statement or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither the Registration Statement nor such
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

                                (k) Use its best efforts to cause all
Registrable Securities relating to such Registration Statement to be listed on
any securities exchange, quotation system, market or over-the-counter bulletin
board, if any, on which the same securities issued by the Company are then
listed as and when required pursuant to the Purchase Agreement.

                                (l) Comply in all material respects with all
applicable rules and regulations of the Commission and make generally available
to its security holders earning statements satisfying the provisions of Section
11(a) of the Securities Act and Rule 158 not later than forty-five (45) days
after the end of any twelve (12) month period (or ninety (90) days after the end
of any twelve (12) month period if such period is a fiscal year) commencing on
the first day of the

6

--------------------------------------------------------------------------------

first fiscal quarter of the Company after the effective date of the Registration
Statement, which statement shall conform to the requirements of Rule 158.

                                (m) If (i) there is material non-public
information regarding the Company which the Company’s Board of Directors (the
“Board”) reasonably determines not to be in the Company’s best interest to
disclose and which the Company is not otherwise required to disclose, or (ii)
there is a significant business opportunity (including, but not limited to, the
acquisition or disposition of assets (other than in the ordinary course of
business) or any merger, consolidation, tender offer or other similar
transaction) available to the Company which the Board reasonably determines not
to be in the Company’s best interest to disclose and which the Company would be
required to disclose under the Registration Statement, then the Company may
suspend effectiveness of a Registration Statement and suspend the sale of
Registrable Securities under a Registration Statement, provided that the Company
may not suspend its obligation for more than thirty (30) days in the aggregate
in any twelve month period if suspension is for any of the reasons listed above
or sixty (60) days in the aggregate in any twelve month period for any other
reason (each, a “Blackout Period”); provided, however, that no such suspension
shall be permitted for more than twenty (20) consecutive days, arising out of
the same set of facts, circumstances or transactions.

                                (n) Within two (2) Business Days after the
Registration Statement which includes the Registrable Securities is ordered
effective by the Commission, the Company shall deliver, and shall cause legal
counsel for the Company to deliver, to the transfer agent for such Registrable
Securities (with copies to the Holder whose Registrable Securities are included
in such Registration Statement) confirmation that the Registration Statement has
been declared effective by the Commission in the form attached hereto as Exhibit
B.

                4. Registration Procedures; Holder’s Obligations.

In connection with the registration of the Registrable Securities, the Holder
shall:

                                (a) If the Registration Statement refers to the
Holder by name or otherwise as the holder of any securities of the Company, have
the right to require (if such reference to the Holder by name or otherwise is
not required by the Securities Act or any similar federal statute then in force)
the deletion of the reference to the Holder in any amendment or supplement to
the Registration Statement that will be filed or prepared subsequent to the time
that such reference ceases to be required.

                                (b) (i) not sell any Registrable Securities
under the Registration Statement until it has received copies of the Prospectus
as then amended or supplemented as contemplated in Section 3(g) and notice from
the Company that such Registration Statement and any post-effective amendments
thereto have become effective as contemplated by Section 3(c), (ii) comply with
the prospectus delivery requirements of the Securities Act as applicable to it
in connection with sales of Registrable Securities pursuant to the Registration
Statement, and (iii) furnish to the Company information regarding such Holder
and the distribution of such Registrable Securities as is required by law to be
disclosed in the Registration Statement, and the Company may exclude from such
registration the Registrable Securities of the Holder if it fails

7

--------------------------------------------------------------------------------

to furnish such information within a reasonable time prior to the filing of each
Registration Statement, supplemented Prospectus and/or amended Registration
Statement.

                                (c) upon receipt of a notice from the Company of
the occurrence of any event of the kind described in Section 3(c)(ii),
3(c)(iii), 3(c)(iv), 3(c)(v) or 3(m), forthwith discontinue disposition of such
Registrable Securities under the Registration Statement until the Holder’s
receipt of the copies of the supplemented Prospectus and/or amended Registration
Statement contemplated by Section 3(j), or until it is advised in writing by the
Company that the use of the applicable Prospectus may be resumed, and, in either
case, has received copies of any additional or supplemental filings that are
incorporated or deemed to be incorporated by reference in such Prospectus or
Registration Statement.

                5. Registration Expenses.

                    All reasonable fees and expenses incident to the performance
of or compliance with this Agreement by the Company shall be borne by the
Company whether or not the Registration Statement is filed or becomes effective
and whether or not any Registrable Securities are sold pursuant to the
Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, the following: (i) all registration
and filing fees (including, without limitation, fees and expenses (A) with
respect to filings required to be made with each securities exchange or other
market on which Registrable Securities are required hereunder to be listed, (B)
with respect to filings required to be made with the Commission or with the NASD
pursuant to NASD Conduct Rule 2710, if required, and (C) in compliance with
state securities or Blue Sky laws); (ii) printing expenses (including, without
limitation, expenses of printing certificates for Registrable Securities and of
printing prospectuses if the printing of prospectuses is requested by the
holders of a majority of the Registrable Securities included in the Registration
Statement); (iii) messenger, telephone and delivery expenses of the Company;
(iv) fees and disbursements of counsel for the Company; and (v) fees and
expenses of all other Persons retained by the Company in connection with the
consummation of the transactions contemplated by this Agreement, including,
without limitation, the Company’s independent public accountants (including the
expenses of any comfort letters or costs associated with the delivery by
independent public accountants of a comfort letter or comfort letters). In
addition, the Company shall be responsible for all of its internal expenses
incurred in connection with the consummation of the transactions contemplated by
this Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit, and the fees and expenses incurred in connection with the
listing of the Registrable Securities on any securities exchange as required
hereunder.

                6. Indemnification.

                                (a) Indemnification by the Company. The Company
shall, notwithstanding any termination of this Agreement, indemnify and hold
harmless each Purchaser, its permitted assignees, officers, directors, agents,
brokers (including brokers who offer and sell Registrable Securities as
principal as a result of a pledge or any failure to perform under a margin call
of Common Stock), investment advisors and employees, each Person who controls
any such Purchaser or permitted assignee (within the meaning of Section 15 of
the Securities Act or

8

--------------------------------------------------------------------------------

Section 20 of the Exchange Act) and the officers, directors, agents and
employees of each such controlling Person, and the respective successors,
assigns, estate and personal representatives of each of the foregoing, to the
fullest extent permitted by applicable law, from and against any and all claims,
losses, damages, liabilities, penalties, judgments, costs (including, without
limitation, costs of investigation) and expenses (including, without limitation,
reasonable attorneys’ fees and expenses) (collectively, “Losses”), as incurred,
arising out of or relating to any untrue or alleged untrue statement of a
material fact contained in the Registration Statement, any Prospectus, as
supplemented or amended, if applicable, or arising out of or relating to any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or form
of prospectus or supplement thereto, in the light of the circumstances under
which they were made) not misleading, except (i) to the extent, but only to the
extent, that such untrue statements or omissions are based solely upon
information regarding the Holder furnished in writing to the Company by the
Holder expressly for use therein, which information was reviewed and expressly
approved by the Holder or Special Counsel expressly for use in the Registration
Statement, such Prospectus or such form of Prospectus or in any amendment or
supplement thereto, or (ii) as a result of the failure of the Holder to deliver
a Prospectus, as amended or supplemented, to a purchaser in connection with an
offer or sale. The Company shall notify the Holder promptly of the institution,
threat or assertion of any Proceeding of which the Company is aware in
connection with the transactions contemplated by this Agreement. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of an Indemnified Party (as defined in Section 6(c) hereof) and shall
survive the transfer of the Registrable Securities by the Holder.

                                (b) Indemnification by Purchaser. Each Purchaser
and its permitted assignees shall, severally and not jointly, indemnify and hold
harmless the Company, its directors, officers, agents and employees, each Person
who controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling Persons, and the respective successors, assigns,
estate and personal representatives of each of the foregoing, to the fullest
extent permitted by applicable law, from and against any and all Losses, as
incurred, arising out of or relating to any untrue or alleged untrue statement
of a material fact contained in the Registration Statement, any Prospectus, as
supplemented or amended, if applicable, or arising out of or relating to any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or form
of prospectus or supplement thereto, in the light of the circumstances under
which they were made) not misleading, to the extent, but only to the extent,
that (i) such untrue statement or omission is contained in or omitted from any
information so furnished in writing by the Holder or the Special Counsel to the
Company specifically for inclusion in the Registration Statement or such
Prospectus, and (ii) such information was reasonably relied upon by the Company
for use in the Registration Statement, such Prospectus or such form of
prospectus or, to the extent that such information relates to the Holder or the
Holder’s proposed method of distribution of Registrable Securities, was reviewed
and expressly approved in writing by the Holder expressly for use in the
Registration Statement, such Prospectus or such form of Prospectus Supplement.
Notwithstanding anything to the contrary contained herein, the Holder shall be
liable under this Section 6(b) for only that amount as does not exceed the net
proceeds to the Holder as a result of the sale of Registrable Securities
pursuant to such Registration Statement.

9

--------------------------------------------------------------------------------

                                (c) Conduct of Indemnification Proceedings. If
any Proceeding shall be brought or asserted against any Person entitled to
indemnity pursuant to Section 6(a) or 6(b) hereunder (an “Indemnified Party”),
such Indemnified Party promptly shall notify the Person from whom indemnity is
sought (the “Indemnifying Party”) in writing, and the Indemnifying Party shall
assume the defense thereof, including the employment of counsel reasonably
satisfactory to the Indemnified Party and the payment of all fees and expenses
incurred in connection with defense thereof; provided, that the failure of any
Indemnified Party to give such notice shall not relieve the Indemnifying Party
of its obligations or liabilities pursuant to this Agreement, except (and only)
to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have materially and adversely prejudiced the
Indemnifying Party.

                                An Indemnified Party shall have the right to
employ separate counsel in any such Proceeding and to participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party or Parties unless: (i) the Indemnifying Party has agreed
in writing to pay such fees and expenses; or (ii) the Indemnifying Party shall
have failed promptly to assume the defense of such Proceeding and to employ
counsel reasonably satisfactory to such Indemnified Party in any such
Proceeding; or (iii) the named parties to any such Proceeding (including any
impleaded parties) include both such Indemnified Party and the Indemnifying
Party, and such Indemnified Party shall have been advised by counsel that a
conflict of interest is likely to exist if the same counsel were to represent
such Indemnified Party and the Indemnifying Party (in which case, if such
Indemnified Party notifies the Indemnifying Party in writing that it elects to
employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, conditioned or delayed. No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, which consent shall not unreasonably
be withheld, conditioned or delayed, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.

                                All reasonable fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within ten (10) Business Days of written notice thereof to
the Indemnifying Party (regardless of whether it is ultimately determined that
an Indemnified Party is not entitled to indemnification hereunder; provided,
that the Indemnifying Party may require such Indemnified Party to undertake to
reimburse all such fees and expenses to the extent it is finally judicially
determined that such Indemnified Party is not entitled to indemnification
hereunder or pursuant to applicable law).

                                (d) Contribution. If a claim for indemnification
under Section 6(a) or 6(b) is unavailable to an Indemnified Party because of a
failure or refusal of a governmental authority to enforce such indemnification
in accordance with its terms (by reason of public policy or otherwise), then
each Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall

10

--------------------------------------------------------------------------------

contribute to the amount paid or payable by such Indemnified Party as a result
of such Losses, in such proportion as is appropriate to reflect the relative
fault of the Indemnifying Party and Indemnified Party in connection with the
actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations. The relative fault of such Indemnifying
Party and Indemnified Party shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission of a material fact,
has been taken or made by, or relates to information supplied by, such
Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in Section 6(c), any reasonable attorneys’ or other reasonable fees or expenses
incurred by such party in connection with any Proceeding to the extent such
party would have been indemnified for such fees or expenses if the
indemnification provided for under Section 6(a) or 6(b) was available to such
party in accordance with its terms. Notwithstanding anything to the contrary
contained herein, the Holder shall be liable or required to contribute under
this Section 6(d) for only that amount as does not exceed the net proceeds to
the Holder as a result of the sale of Registrable Securities pursuant to the
Registration Statement.

                                The parties hereto agree that it would not be
just and equitable if contribution pursuant to this Section 6(d) were determined
by pro rata allocation or by any other method of allocation that does not take
into account the equitable considerations referred to in the immediately
preceding paragraph. No Person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

                                The indemnity and contribution agreements
contained in this Section are in addition to any liability that the Indemnifying
Parties may have to the Indemnified Parties.

                7.    Rule 144.

                                As long as the Holder owns Registrable
Securities, the Company covenants to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to Section
13(a) or 15(d) of the Exchange Act. As long as the Holder owns Registrable
Securities, if the Company is not required to file reports pursuant to Section
13(a) or 15(d) of the Exchange Act, it will prepare and furnish to the Holder
and make publicly available in accordance with Rule 144(c) promulgated under the
Securities Act annual and quarterly financial statements, together with a
discussion and analysis of such financial statements in form and substance
substantially similar to those that would otherwise be required to be included
in reports required by Section 13(a) or 15(d) of the Exchange Act, as well as
any other information required thereby, in the time period that such filings
would have been required to have been made under the Exchange Act. The Company
further covenants that it will take such further action as the Holder may
reasonably request, all to the extent required from time to time to enable the
Holder to sell Warrant Shares without registration under the Securities Act
within the limitation of the exemptions provided by Rule 144 promulgated under
the Securities Act, including providing any legal opinions of counsel to the
Company referred to in the Purchase Agreement. Upon the request of any Holder,

11

--------------------------------------------------------------------------------

the Company shall deliver to such Holder a written certification of a duly
authorized officer as to whether it has complied with such requirements.

                8. Miscellaneous.

                                (a) Remedies. The remedies provided in this
Agreement and the Purchase Agreement are cumulative and not exclusive of any
remedies provided by law. In the event of a breach by the Company or by the
Holder of any of their obligations under this Agreement, the Holder or the
Company, as the case may be, in addition to being entitled to exercise all
rights granted by law and under this Agreement, including recovery of damages,
will be entitled to specific performance of its rights under this Agreement. The
Company and the Holder agree that monetary damages would not provide adequate
compensation for any losses incurred by reason of a breach by it of any of the
provisions of this Agreement and hereby further agrees that, in the event of any
action for specific performance in respect of such breach, it shall waive the
defense that a remedy at law would be adequate.

                                (b) No Inconsistent Agreements. Neither the
Company nor any of its Affiliates has as of the date hereof entered into, nor
shall the Company or any of its Affiliates, on or after the date of this
Agreement, enter into, any agreement with respect to its securities that is
inconsistent with the rights granted to the Holder in this Agreement or
otherwise conflicts with the provisions hereof. Without limiting the generality
of the foregoing, without the written consent of the Holder, the Company shall
not grant to any Person the right to request the Company to register any
securities of the Company under the Securities Act if the rights so granted are
inconsistent with the rights granted to the Holder set forth herein, or
otherwise prevent the Company with complying with all of its obligations
hereunder.

                                (c) Intentionally Omitted.

                                (d) Intentionally Omitted.

                                (e) Consent to Jurisdiction; Waiver of Jury
Trial. The Company and each Purchaser (i) hereby irrevocably submit to the
exclusive jurisdiction of the United States District Court for the Northern
District of Texas and the courts of the State of Texas located in Dallas County
for the purposes of any suit, action or proceeding arising out of or relating to
this Agreement or the Purchase Agreement, (ii) hereby waive, and agree not to
assert in any such suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of such court, that the suit, action or
proceeding is brought in an inconvenient forum or that the venue of the suit,
action or proceeding is improper, and (iii) hereby waive any and all rights they
may have to a trial by jury with respect to any suit, action or proceeding based
on, or arising out of, under, or in connection with, this Agreement. The Company
and each Purchaser consent to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address in effect for
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing in this
Section 8(e) shall affect or limit any right to serve process in any other
manner permitted by law.

                                (f) Amendments and Waivers. The provisions of
this Agreement, including the provisions of this sentence, may not be amended,
modified or supplemented, and waivers or

12

--------------------------------------------------------------------------------

consents to departures from the provisions hereof may not be given, unless the
same shall be in writing and signed by the Company and the Purchasers.

                                (g) Notices. Any and all notices or other
communications or deliveries required or permitted to be provided hereunder
shall be in writing and shall be deemed given and effective on the earlier of
(i) the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile telephone number specified for notice prior to 5:00
p.m., Central Time, on a Business Day, (ii) the first Business Day after the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile telephone number specified for notice later than 5:00 p.m.,
Central Time, on any date and earlier than 11:59 p.m., Central Time, on such
date, (iii) the Business Day following the date of mailing, if sent by
nationally recognized overnight courier service, or (iv) actual receipt by the
party to whom such notice is required to be given.

(x)    if to the Company:        Tatonka Oil and Gas, Inc.      950 Seventeenth
Street      Suite 2300          Denver, Colorado 80202      Attention:    Dirck
Tromp      Telecopier:    303.476.4101          with a copy to:           
Welborn, Sullivan, Meck & Tooley, P.C.      821 Seventeenth Street      Suite
500          Denver, Colorado 80202      Attention:    Jeffrey J. Peterson,
Esq.      Telecopier:    303.832.2366    (y)    if to any Purchaser:        At
the address of such Purchaser set forth on Exhibit A to this      Agreement.   
 


or to such other address or addresses or facsimile number or numbers as any such
party may most recently have designated in writing to the other parties hereto
by such notice.

                                (h) Successors and Assigns. This Agreement shall
be binding upon and inure to the benefit of the parties and their successors and
permitted assigns and shall inure to the benefit of the Holder and its
successors and assigns. The Company may not assign this Agreement or any of its
respective rights or obligations hereunder without the prior written consent of
the Purchasers. Each Purchaser may assign its rights hereunder in the manner and
to the Persons as permitted under the Purchase Agreement.

13

--------------------------------------------------------------------------------

                                (i) Assignment of Registration Rights. The
rights of the Holder hereunder, including the right to have the Company register
for resale Registrable Securities in accordance with the terms of this
Agreement, shall be assignable by each Holder to any transferee of the Holder of
all or a portion of the shares of Registrable Securities if: (i) the Holder
agrees in writing with the transferee or assignee to assign such rights, and a
copy of such agreement is furnished to the Company within a reasonable time
after such assignment; (ii) the Company is, within a reasonable time after such
transfer or assignment, furnished with written notice of (A) the name and
address of such transferee or assignee, and (B) the securities with respect to
which such registration rights are being transferred or assigned; (iii)
following such transfer or assignment the further disposition of such securities
by the transferee or assignees is restricted under the Securities Act and
applicable state securities laws; (iv) at or before the time the Company
receives the written notice contemplated by clause (ii) of this Section, the
transferee or assignee agrees in writing with the Company to be bound by all of
the provisions of this Agreement; and (v) such transfer shall have been made in
accordance with the applicable requirements of the Purchase Agreement and shall
be for no less than 10% of the Registrable Securities. In addition, the Holder
shall have the right to assign its rights hereunder to any other Person with the
prior written consent of the Company, which consent shall not be unreasonably
withheld, conditioned or delayed. The rights to assignment shall apply to the
Holder (and to subsequent) successors and assigns. In the event of an assignment
pursuant to this Section 8(i), the Purchaser shall pay all incremental costs and
expenses incurred by the Company in connection with filing a Registration
Statement (or an amendment to the Registration Statement) to register the shares
of Registrable Securities assigned to any assignee or transferee of the
Purchaser.

                                (j) Counterparts. This Agreement may be executed
in any number of counterparts, each of which when so executed shall be deemed to
be an original, and all of which taken together shall constitute one and the
same Agreement. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were the original
thereof.

                                (k) Governing Law. This Agreement shall be
governed by and construed in accordance with the laws of the State of Colorado,
without regard to principles of conflicts of law thereof. This Agreement shall
not be interpreted or construed with any presumption against the party causing
this Agreement to be drafted.

                                (l) Cumulative Remedies. The remedies provided
herein are cumulative and not exclusive of any remedies provided by law.

                                (m) Termination. This Agreement shall terminate
on the date on which all remaining Registrable Securities may be sold without
restriction pursuant to Rule 144(k) of the Securities Act.

                                (n) Severability. If any term, provision,
covenant or restriction of this Agreement is held to be invalid, illegal, void
or unenforceable in any respect, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use

14

--------------------------------------------------------------------------------

their reasonable efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

                                (o) Headings. The headings herein are for
convenience only, do not constitute a part of this Agreement and shall not be
deemed to limit or affect any of the provisions hereof.

[Remainder of page intentionally left blank. Signature pages to follow.]

15

--------------------------------------------------------------------------------

               IN WITNESS WHEREOF, the parties hereto have caused this Agreement
to be duly executed by their respective authorized persons as of the date first
indicated above.

TATONKA OIL AND GAS, INC.        By: 
_____________________________________________________ Name: 
___________________________________________________ Title: 
_____________________________________________________


[Signatures of Purchasers to follow on next pages.]

16

--------------------------------------------------------------------------------

PURCHASERS:    ENERGY CAPITAL SOLUTIONS, L.P.    By: 

--------------------------------------------------------------------------------

Name:   

--------------------------------------------------------------------------------

Title: Authorized Signatory 


17

--------------------------------------------------------------------------------

   EXHIBIT A
PURCHASERS



Energy Capital Solutions, L.P.
2651 North Harwood
410 Rolex Building
Dallas, Texas 75201
Fax No.: (214) 219-8206
Attn: Keith J. Behrens





With a copy to:





Patton Boggs LLP
2001 Ross Avenue, Suite 3000
Dallas, Texas 75201
Fax No.: (214) 758-1550
Attn: Fred S. Stovall





A-1



--------------------------------------------------------------------------------



EXHIBIT B





FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT





[Name and address of Transfer Agent]
_________________
_________________
_________________
Attn: ____________





  Re:    Tatonka Oil and Gas, Inc.





Ladies and Gentlemen:



                We are counsel to Tatonka Oil and Gas, Inc., a Colorado
corporation (the “Company”), and have represented the Company in connection with
that certain Securities Purchase Agreement (the “Purchase Agreement”), dated as
of October 5, 2007, by and among the Company and the purchasers (the
“Purchasers” and the “Holders”) named therein pursuant to which the Company
issued to the Purchasers its Senior Secured Notes Due 2008, and other
securities. Pursuant to the Purchase Agreement, the Company has also entered
into a Registration Rights Agreement with the Purchasers (the “Registration
Rights Agreement”), dated as of October 5, 2007, pursuant to which the Company
agreed, among other things, to register the Registrable Securities (as defined
in the Registration Rights Agreement), under the Securities Act of 1933, as
amended (the “1933 Act”). In connection with the Company’s obligations under the
Registration Rights Agreement, on _________  __,  _____ , the Company filed a
Registration Statement on Form S-3 (File No. 333-________) (the “Registration
Statement”) with the Securities and Exchange Commission (the “SEC”) relating to
the resale of the Registrable Securities which names the Holders as selling
stockholders thereunder.

                In connection with the foregoing, we advise you that a member of
the SEC’s staff has advised us by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at [ENTER TIME
OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and we have no knowledge,
after telephonic inquiry of a member of the SEC’s staff, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the SEC and, accordingly, the
Registrable Securities are available for resale under the 1933 Act in the manner
specified in, and pursuant to the terms of, the Registration Statement.



Very truly yours,





By:





cc: [PURCHASERS]



C-1

--------------------------------------------------------------------------------